AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
               UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                   KELSEA BARBARA RILEY                                     )   Case Number: 3:18-CR-57-MMD-WGC
                                                                            )   USM Number: 54903-048
Date of Original Judgment:             11/26/2019                           )   Kenneth Stover
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1 of the superseding information
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                          Offense Ended                 Count
21 USC §§841(a)(1),

841(b)(1)(C) & 846               Conspiracy to Possess with Intent to Distribute

                                 Methamphetamine
       The defendant is sentenced as provided in pages 2 through                1         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) indictments
G                                                G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                          11/26/2019
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge

                                                                                Name and Title of Judge
                                                                                    12/3/2019
                                                                                Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page               of         1
DEFENDANT: KELSEA BARBARA RILEY
CASE NUMBER: 3:18-CR-57-MMD-WGC

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
171 DAYS with credit for time served in the amount of 171 days.*




✔
G       The court makes the following recommendations to the Bureau of Prisons:




G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page             of         1
DEFENDANT: KELSEA BARBARA RILEY
CASE NUMBER: 3:18-CR-57-MMD-WGC
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 3 years.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page            of        1
DEFENDANT: KELSEA BARBARA RILEY
CASE NUMBER: 3:18-CR-57-MMD-WGC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                Judgment—Page               of         1
DEFENDANT: KELSEA BARBARA RILEY
CASE NUMBER: 3:18-CR-57-MMD-WGC

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
  (e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
  States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
  occupants that the premises may be subject to searches pursuant to this condition.

  The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
  violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
  be conducted at a reasonable time and in a reasonable manner.

  2. You must participate in an outpatient substance abuse treatment program and follow the rules and regulations of that
  program. The probation officer will supervise your participation in the program (provider, location, modality, duration,
  intensity, etc.). You must pay the costs of the program, based on your ability to pay.

  3. You must participate in a mental health treatment program and follow the rules and regulations of that program. The
  probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
  location, modality, duration, intensity, etc.). You must pay the costs of the program, based on your ability to pay.

  4. You must not communicate, or otherwise interact, with any codefendant, either directly or through someone else,
  without first obtaining the permission of the probation office.

  5. You must participate in a gambling addiction treatment program and follow the rules and regulations of that program.
  The probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).
  You must pay the costs of the program.

  6. You must complete 50 hours of community service within 12 months. The probation officer will supervise the
  participation in the program by approving the program (agency, location, frequency of participation, etc.). You must provide
  written verification of completed hours to the probation officer.

  7. You are restricted to home confinement for a period of 194 days, with location monitoring at the discretion of the
  probation officer. Specifically, you are restricted to your residence at all times except for employment; education; religious
  services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
  obligations; or other activities as pre-approved by the probation officer. You must pay the costs of the program, based
  upon your ability to pay.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page               of          1
DEFENDANT: KELSEA BARBARA RILEY
CASE NUMBER: 3:18-CR-57-MMD-WGC
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment             5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS             $ 100.00               $                                $                             $                        $


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage




TOTALS                               $                          0.00          $                          0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine         G restitution.
      G the interest requirement for the         G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page             of         1
DEFENDANT: KELSEA BARBARA RILEY
CASE NUMBER: 3:18-CR-57-MMD-WGC

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   100.00                due immediately, balance due

           G not later than                                       , or
           G in accordance with G C,              G D,        G   E, or   G F below; or
B    G Payment to begin immediately (may be combined with                 G C,      G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                Corresponding Payee,
     (including defendant number)                          Total Amount                   Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       the item(s) listed in the order of forfeiture (attached)


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
         Case 3:18-cr-00057-MMD-WGC Document 626 Filed 11/27/19 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         3:18-CR-057-MMD-WGC

 9                 Plaintiff,                        Preliminary Order of Forfeiture

10          v.

11 KELSEA RILEY,

12                 Defendant.

13         This Court finds Kelsea Riley pled guilty to Count One of a One-Count Superseding
14 Information charging her with conspiracy to possess with intent to distribute

15 methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846. Superseding Information,

16 ECF No. 393; Plea Agreement, ECF No. 394; Change of Plea, ECF No. 396.

17         This Court finds Kelsea Riley agreed to the forfeiture of the property set forth in the
18 Plea Agreement and the Forfeiture Allegation of the Superseding Information. Superseding

19 Information, ECF No. 393; Plea Agreement, ECF No. 394; Change of Plea, ECF No. 396

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
21 of America has shown the requisite nexus between property set forth in the Plea Agreement

22 and the Forfeiture Allegation of the Superseding Information and the offense to which

23 Kelsea Riley pled guilty.

24         The following property (1) any property constituting, or derived from, any proceeds
25 obtained, directly or indirectly, as the result of violations of 21 U.S.C. §§ 841(a)(1) and 846

26 and (2) any property used, or intended to be used, in any manner or part, to commit, or to

27 facilitate the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846, and is subject to

28 forfeiture pursuant to 21 U.S.C. § 853(a)(1), 853(a)(2), and 853(p):
          Case 3:18-cr-00057-MMD-WGC Document 626 Filed 11/27/19 Page 2 of 4



 1        1. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

 2        2. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

 3        3. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

 4        4. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

 5        5. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

 6        6. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.; and

 7        7. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

 8   (all of which constitutes property).

 9          This Court finds that the United States of America may amend this order at any time

10   to add subsequently located property or substitute property to the forfeiture order pursuant

11   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

12          This Court finds the United States of America is now entitled to, and should, reduce

13   the aforementioned property to the possession of the United States of America.

14          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

15   DECREED that the United States of America should seize the aforementioned property.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

17   rights, ownership rights, and all rights, titles, and interests of Kelsea Riley in the

18   aforementioned property are forfeited and are vested in the United States of America and

19   shall be safely held by the United States of America until further order of the Court.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

21   of America shall publish for at least thirty (30) consecutive days on the official internet

22   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

23   describe the forfeited property, state the time under the applicable statute when a petition

24   contesting the forfeiture must be filed, and state the name and contact information for the

25   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

26   and 21 U.S.C. § 853(n)(2).

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

28   or entity who claims an interest in the aforementioned property must file a petition for a
                                                   2
          Case 3:18-cr-00057-MMD-WGC Document 626 Filed 11/27/19 Page 3 of 4



 1   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 2   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 3   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 4   right, title, or interest in the forfeited property and any additional facts supporting the

 5   petitioner’s petition and the relief sought.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 7   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 8   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

 9   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

10   after the first day of the publication on the official internet government forfeiture site,

11   www.forfeiture.gov.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

13   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

14   Attorney’s Office at the following address at the time of filing:

15                  Daniel D. Hollingsworth
                    Assistant United States Attorney
16                  James A. Blum
                    Assistant United States Attorney
17                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
18

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

20   described herein need not be published in the event a Declaration of Forfeiture is issued by

21   the appropriate agency following publication of notice of seizure and intent to

22   administratively forfeit the above-described property.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

24   copies of this Order to all counsel of record.

25                 October 15,
            DATED _____________________, 2019.

26

27
                                                    HONORABLE MIRANDA M. DU
28                                                  UNITED STATES DISTRICT JUDGE
                                                      3
         Case 3:18-cr-00057-MMD-WGC Document 626
                                             437 Filed 11/27/19
                                                       09/13/19 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   September 13, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
